DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents 10687972, 9655763, 8864698 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowed claims
Claims 2-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 2, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method for protecting a musculoskeleton injury site involving a digit having i) configuring a rigid or semi-rigid support shell to receive the digit in loose-fitting engagement such that the digit can move relative to the support shell; ii) configuring the support shell to extend distally beyond an expected range of movement of a distal end of the digit to limit or reduce potential for direct contact between the distal end of the digit and external objects; iii) configuring the support shell to extend proximally beyond a proximal interphalangeal joint of the digit; and, iv) attaching the support shell to a portion of the hand or arm other than the digit, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 9, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a device designed to protect a musculoskeletal injury site involving a digit without implementing conventional practices of immobilizing the digit having a rigid or semi-rigid support shell configured to receive the digit in loose-fitting engagement with the support shell such that the digit can move relative to the support shell; the support shell configured to extend distally beyond an expected range of movement of a distal end of the digit to limit or reduce potential for direct contact between the distal end of the digit and external objects; the support shell configured to extend proximally beyond a proximal interphalangeal joint of the digit; and an attachment device configured to secure the support shell to a portion of the wearer's hand or arm other than the digit to prevent or mitigate against the support shell from slipping off the digit, and such that the support shell and the attachment device cooperate to reduce or limit transfer of external forces to the digit when the support shell contacts external objects, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 16, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method for protecting an injury involving a digit of an upper extremity of a person having i) configuring a rigid or semi-rigid support shell to provide a cavity to receive the digit in loose-fitting engagement such that the digit can move freely within the cavity of the support shell; ii) configuring the support shell to extend distally beyond an expected range of movement of a distal end of the digit and to extend proximally beyond a proximal interphalangeal joint of the digit; and, iii) attaching the support shell to a portion of the upper extremity other than the digit, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 23, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a device for protecting an injury involving a digit of an upper extremity of a person having a rigid or semi-rigid support shell configured to provide a cavity to receive the digit in loose-fitting engagement such that the digit can move freely within the cavity of the support shell; the support shell configured to extend distally beyond an expected range of movement of a distal end of the digit and to extend proximally beyond a proximal interphalangeal joint of the digit; and, an attachment device for securing the support shell to a portion of the upper extremity other than the digit, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786